Citation Nr: 1454874	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a restoration of a 20 percent rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran has indicated a clear intent that he was not seeking an increased rating for bilateral hearing loss.  See August 2012 Notice of Disagreement; see also September 2012 Appeal to Board.  Therefore, the Board will limit its decision to the issue of the propriety of the reduction alone.  AB v. Brown, 6 Vet. App. 35 (1993) (ordinarily the Veteran is assumed to be seeking the highest rating available).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file.  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.


FINDING OF FACT

At the time of the reduction in the assigned disability rating from 20 to 10 percent effective July 1, 2012, a clear preponderance of the competent evidence demonstrated that an improvement in the severity of the bilateral hearing loss had occurred.  


CONCLUSION OF LAW

The reduction in the evaluation of the Veteran's bilateral hearing loss from 20 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e). 

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in its February 2012 letter.  

II.  Analysis

At issue is the propriety of the RO's decision to reduce the Veteran's disability evaluation for his service connected bilateral hearing loss from 20 percent to 10 percent, effective July 1, 2012.

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 20 percent rating in question was not in effect for 5 years or more, and the preceding paragraphs (a) and (b) do not apply, based upon a disability which has not become stabilized and is likely to improve.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

Under the regulation and rating codes for the evaluation of hearing loss, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  In order to receive a 10 percent evaluation or higher, the better ear must be at level III or higher, while at the same time the poorer ear must be at level IV or higher.  There are various combinations that allow an evaluation of 20 percent or more, but these all require that the better ear be at level IV or higher while the poorer ear is at level V or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

By way of background, the Veteran has been in receipt of service connection for a bilateral hearing loss since May 2005.  The Veteran filed a claim for an increased evaluation in February 2011, asserting that his hearing had worsened.

A March 2011 VA audiology examination revealed the following puretone thresholds, in decibels:  



HERTZ



1000
2000
3000
4000
RIGHT
20
70
70
65
LEFT
25
60
100
105

The average decibel loss was 56.3 in the right ear and 72.5 in the left ear.  Speech recognition scores were 94 percent in the right ear and 72 percent in the left ear.  This translates to Level I hearing impairment in the right ear and Level VI hearing impairment in the left ear.  However, the right ear hearing loss is an exceptional pattern of hearing loss; therefore, Table VIA can be utilized to assign Level IV hearing impairment, which is elevated to the next higher level (V) in accordance with regulations.  See 38 C.F.R. 4.86(b).  According to Table VI, this warrants a 20 percent rating.  38 C.F.R. 4.85, DC 6100 (2014).  

On February 2012 VA audiology examination, puretone thresholds were:



HERTZ



1000
2000
3000
4000
RIGHT
15
70
70
65
LEFT
25
65
105
105

The average decibel loss was 55 in the right ear and 75 in the left ear.  Speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  This translates to Level II hearing impairment in the right ear and Level V hearing impairment in the left ear.  Again, the right ear hearing loss is an exceptional pattern of hearing loss, and thus utilization of Table VIA allows for Level III hearing impairment in the right ear, which is elevated to the next higher level (IV) in accordance with regulations.  See 38 C.F.R. 4.86(b).  According to Table VI, this warrants a 10 percent rating.  38 C.F.R. 4.85, DC 6100 (2014).

Based on the results of the February 2012 VA examination, the RO proposed to reduce the evaluation of the Veteran's bilateral hearing loss from 20 to 10 percent in February 2012.

The Veteran subsequently submitted a March 2012 statement from a private consultant who tested the Veteran's hearing in February 2009 and March 2012.  The consultant stated that she found no improvement on his hearing loss, and a greater loss in the left ear in high frequencies since February 2009.  The Veteran also submitted audiograms dated May 2012 and August 2012; however, those audiograms did not include Maryland CNC speech recognition scores and thus cannot be considered by the Board.  See 38 C.F.R. § 4.85(a).

The Board finds that the evidence supports the decision of the RO to reduce the evaluation of the Veteran's bilateral hearing loss from 20 percent to10 percent.  The February 2012 VA audiological examination was conducted using the same methods and procedures as the March 2011 examination.  The February 2012 examination was at least as complete as the examination on which the increased rating to 20 percent was based, and the February 2012 examination showed a clear and measurable improvement in the Veteran's hearing acuity.  Based on the available evidence, the reduction from 20 percent to zero percent is supported by the audiological testing.  

While the consultant for Miracle Ear indicated that she tested the Veteran in 2009 and 2012 and noted no improvement in the hearing loss, this is a different time period than the dates from the increased rating to the reduction (2011-2012).   And the actual testing results were not made available.  The audiograms dated in May 2012 and August 2012 did not include Maryland CNC speech reception threshold results and are not sufficient for rating purposes.  

The Board has considered the Veteran's argument that his hearing loss is worse than reflected by the 10 percent rating.  However, the evidence clearly weighs against the assignment of a 20 percent evaluation in this case.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for a compensable evaluation of hearing loss.  The evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only possible interpretation of the most recent evidence is that the Veteran's hearing loss is at Level V for the right ear and Level VI for the left ear in March 2011, and at Levels III and V in February 2012, and that, therefore, a 20 percent rating is not warranted.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Restoration of a 20 percent evaluation for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


